UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 2192 The Dreyfus Third Century Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record The Dreyfus Third Century Fund, Inc. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For Against Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC
